        Case 1:20-cv-03611-JGK Document 113 Filed 07/10/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

1199SEIU UNITED HEALTHCARE WORKERS EAST,

                                  Petitioner,                        Case No.: 20-cv-03611-JGK

                       v.

PSC COMMUNITY SERVICES, NEW PARTNERS, INC. d/b/a                     DECLARATION    OF   DAVID
PARTNERS IN CARE, STELLA ORTON HOME CARE AGENCY,                     SITZER IN SUPPORT OF THE
RICHMOND HOME NEEDS, SUNNYSIDE HOME CA RE PROJECT,                   OPPOSITION TO MOTION TO
SUNNYSIDE CITYWIDE HOME CARE, FAMILY HOME CARE OF                    INTERVENE FILED BY UNITED
BROOKLYN AND QUEENS, CARE AT HOME, CHINESE-                          JEWISH COUNCIL OF THE
AMERICAN PLANNING COUNCIL HOME ATTENDANT                             EAST SIDE HOME ATTENDANT
PROGRAM, UNITED JEWISH COUNCIL OF THE EAST SIDE                      SERVICE CORP.
HOME ATTENDANT SERVICE CORP., THE FIRST CHINESE
PRESBYTERIAN COMMUNITY AFFAIRS HOME ATTENDANT
CORP., AZOR HOME CARE, BUSHWICK STUYVESANT HEIGHTS
HOME ATTENDANT, INC., CA BS HOMECARE, RIVERSPRING
LICENSED HOME CARE SERVICES AGENCY, INC., ST.
NICHOLAS HUMAN SUPPORTS CORP., WARTBURG, ALLIANCE
FOR HEALTH, INC., REGION CARE, INC., SPECIAL TOUCH HOME
CARE SERVICES, INC., RAIN, INC., PRESTIGE HOME CARE, INC.,
PRESTIGE HOME ATTENDANT, INC. d/b/a ALL SEASON HOME
ATTENDANT, PERSONAL TOUCH HOME CARE OF N.Y., INC.,
PRIORITY HOME SERVICES, PREMIER HOME HEALTH CARE,
INC., BRONX JEWISH COMMUNITY COUNCIL HOME
ATTENDANT SERVICES, CIDNY INDEPENDENT LIVING
SERVICES, HOME CARE SERVICES FOR INDEPENDENT LIVING,
NEW YORK FOUNDATION FOR SENIOR CITIZENS HOME
ATTENDANT      SERVICES,    COOPERATIVE         HOME       CARE
ASSOCIATES, RISEBORO HOME CARE, INC., FEGS HOME
ATTENDANT SERVICES, HOME HEALTH MANAGEMENT
SERVICES, INC., SCHOOL SETTLEMENT HOME ATTENDANT
CORP., ROCKAWAY HOME ATTENDANT, BRONXWOOD HOME
FOR THE AGED, INC., ACCENTCARE OF NY, INC., ISABELLA
VISITING CARE, INC., SOCIAL CONCERN COMMUNITY
DEVELOPMENT CORP., ABC HEALTH SERVICES REGISTRY,
ALLIANCE HOME SERV ICES, collectively identified by the Arbitrator
as the "HOME HEALTH CARE AGENCIES",

                                  Respondents.




                                                1
         Case 1:20-cv-03611-JGK Document 113 Filed 07/10/20 Page 2 of 2




       DAVID SITZER declares as follows:

       1.     I am employed by United Jewish Council of the East Side Home Attendant

Service Corp. (“UJC”) as Assistant Director.         I have personal knowledge of the facts and

circumstances stated herein.

       2.     I understand that an individual named Dulce Herrera Palma has filed a motion in

this case as a former employee of UJC. UJC does not have records of a “Dulce Herrera Palma”

but does have records for a former employee named “Dulce Herrera.”

       3.     Assuming that this is the same person, UJC’s business records show that Ms.

Palma continued to be employed and paid by UJC after December 1, 2015. Ms. Palma worked

and was paid for shifts on December 31, 2015, June 17, 2016 and July 1, 2016. Ms. Palma also

attended and was paid for trainings on December 4, 2015, December 18, 2015, April 8, 2016,

May 20, 2016, November 4, 2016 and December 16, 2016. Attached hereto as Exhibit A are the

UJC business records from which I was able to glean the foregoing facts.

       I declare under penalty of perjury that the foregoing is true and correct.



Dated: New York, New York
       July 10, 2020




                                                 2
